Order filed February 25, 2020




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00024-CV
                                  ____________

                       TACHET L. WRIGHT, Appellant

                                        V.

                FOUNTAIN OAKS APARTMENTS, Appellee


               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1146670

                                    ORDER

      This appeal is from a judgment signed January 7, 2020. Appellant filed a
notice of appeal on January 7, 2020. Appellant filed a Statement of Inability to
Afford Payment of Court Costs in the trial court. “A party who files a Statement of
Inability to Afford Payment of Court Costs cannot be required to pay costs except
by order of the court as provided by this rule.” See Tex. R. Civ. P. 145(a).
Appellant has not been ordered to pay costs pursuant to Rule 145.
      The court reporter, Alexandra McDaniel, informed this court that appellant
has not requested the reporter’s record be prepared and the trial court has not
ordered that the record be prepared. We will consider and decide those issues that
do not require a reporter’s record unless appellant, within 15 days of the date of
this order, provides this court with proof that a request to prepare the reporter’s
record has been made.



                                      PER CURIAM



Panel Consists of Justices Bourliot, Hassan, and Poissant.